LEASE AGREEMENT This lease agreement (the “Lease”) is entered into on July 6, 2010, between Vishay Intertechnology, Inc. (“Lessor”), a Delaware corporation, having its principal place of business at 63 Lancaster Avenue, Malvern, Pennsylvania, and Vishay Precision Group, Inc. (“Lessee”), a Delaware corporation, having its principal place of business at 3 Great Valley Parkway, Suite 150, Malvern, Pennsylvania. RECITALS The parties recite and declare: A. Lessor is the sole owner of an industrial facility, described below, a portion of which it desires to lease to Lessee (the “Industrial Facility”). B. Lessee is a corporation that desires and is empowered to lease from Lessor a portion of the Industrial Facility. C. The parties desire to enter into this Lease to define their respective rights, duties, and liabilities concerning this Lease. In consideration of the mutual covenants contained in this Lease, the parties agree as follows: SECTION ONE A. Lessor leases to Lessee that portion of Lessor’s Industrial Facility located at 63 Lancaster Avenue, Malvern, Pennsylvania, described on Schedule A annexed hereto and made a part hereof (the “Leased Premises”). In addition to the Leased Premises, Lessee and its invitees shall have the non-exclusive right to use, in common with Lessor and other tenants, those applicable areas within the Industrial Facility, including the entrances, roads, driveways, public and fire stairways, sidewalks, exterior ramps and other similar areas which enable Lessee to obtain full use and enjoyment of the Leased Premises for all customary purposes. B. The Leased Premises will be leased in “as is” condition and used by Lessee solely for the purpose of conducting quality assurance activities and operating demo-kit laboratories in accordance with the terms of this Lease. SECTION TWO The term of the Lease shall be for a period of five (5) years (the “Term”), commencing on July 6, 2010 (the “Commencement Day”), provided Lessee shall have the right, without penalty or liability, to terminate this Lease for any reason or no reason prior to the scheduled expiration of the Term upon not less than thirty (30) days’ prior written notice to Lessor. SECTION THREE Lessee shall pay an annual rent of $73,704 (Seventy Three Thousand Seven Hundred and Four Dollars) (“Rent”) during the Term of this Lease for the Leased Premises. All payments of Rent shall be payable by Lessee in equal monthly installments of $6,142 (Six Thousand One Hundred and Forty Two Dollars) in advance on the first day of each calendar month. Rent for any partial calendar months included in the Term shall be prorated on a per diem basis. Except as expressly set forth to the contrary herein, Lessee shall not be obligated to pay any sum in addition to Rent to Lessor on account of Lessee’s occupancy of the Leased Premises, the parties intending this Lease to be a “gross lease”. Rent payable by Lessee pursuant to this Lease includes all expenses for water, HVAC, electricity, trash collection, sewer, plumbing, all other utilities reasonably consumed in the Leased Premises, two phone lines, Real Property Taxes (as defined below) and, except to the extent caused by the negligence or willful misconduct of Lessee, maintenance, repair and replacement of the Leased Premises including security services. As used herein, the term “Real Property Taxes” shall be deemed to mean the aggregate amount of all taxes and assessments directly levied, assessed or imposed upon the Leased Premises, its land and improvements. SECTION FOUR A. Lessee has examined and knows the condition of the Leased Premises and accepts the Leased Premises in good condition and working order. Lessee acknowledges that no representations as to the repair of the Leased Premises or promises to alter, remodel, or improve the Leased Premises have been made by Lessor. B. Lessee shall not hold Lessor liable for any latent or non latent defects on the Leased Premises. SECTION FIVE A. Lessee shall maintain the Leased Premises in a clean and operational condition and, subject to the provisions of Section 10(C), repair at Lessee’s sole cost all damages to the Leased Premises occasioned by the fault or negligence of Lessee or its agents or employees. B. Except for Lessee’s obligations set forth in Section Five(A) above, Lessor shall be responsible at Lessor’s sole cost and expense for all maintenance, repairs and replacements to the Leased Premises and the Industrial Facility. Upon not less than one (1) business day’s notice to Lessee, Lessor may enter the Leased Premises at any and all reasonable hours to inspect the Leased Premises and to perform Lessor’s obligations under this Lease. In connection with any such entry, Lessor shall use reasonable efforts to minimize any interference with the use of the Leased Premises by Lessee. C. Lessor shall furnish all of the following services to the Leased Premises twenty four (24) hours per day, seven (7) days per week: (i) heat, air conditioning and water required for the occupancy of the Leased Premises, (ii) access to the Leased Premises and the Industrial Facility, including elevators if applicable, (iii) snow and ice removal, (iv) janitorial services to the Leased Premises Monday through Friday, (v) electricity adequate for Lessee’s use of the -2- Leased Premises and the Industrial Facility, and (vi) such other services typical for an industrial building similar to the Industrial Facility. SECTION SIX Lessee shall obtain the written approval of Lessor, not to be unreasonably withheld, conditioned or delayed, prior to making any alterations or modifications to the Leased Premises. All approved and completed alterations or modifications shall become part of the Leased Premises and title to such alterations and modifications shall vest in Lessor. The alterations or modifications undertaken by Lessee shall be performed and completed in a good and workmanlike manner. Upon the expiration of the tenancy hereby created, if Lessor so requires in writing at the time of its approval, Lessee shall promptly remove at its sole cost any alterations, additions, improvements and fixtures other than trade fixtures placed in the Leased Premises by Lessee and designated in said request, and repair any damage occasioned by such removal at Lessee’s expense. Notwithstanding the foregoing, Lessee may install any necessary trade fixtures, equipment and furniture in the Leased Premises without Lessor’s written approval and all such items shall remain the property of Lessee during and after the Term. SECTION SEVEN A. Lessee shall not use the Leased Premises for any unlawful or immoral purpose and shall not conduct any activity in the Leased Premises that could reasonably be expected to increase the possibility of fire or any other hazard or materially increase the rate of insurance on the Leased Premises or the Industrial Facility. Lessee further covenants that it will not create, maintain or permit a nuisance in or on the Leased Premises. Lessee further agrees to keep the Leased Premises clean and reasonably free from rubbish and dirt at all times, and shall store all trash within the areas designated by Lessor at the Leased Premises and will make the same available for regular pick-up. Lessee will not burn any trash or garbage at any time in or about the Industrial Facility. B. Lessee, at Lessee’s sole cost and expense, shall promptly comply with the laws, ordinances and regulations regarding Lessee’s particular use of the Leased Premises. Lessor, at Lessor’s sole cost and expense, shall promptly comply with all laws, ordinances and regulations applicable to the Leased Premises and the Industrial Facility except for compliance that is Lessee’s responsibility pursuant to the previous sentence. C. Lessee shall not cause any Hazardous Materials to be released, brought upon, stored, produced, emitted, disposed of or used upon, about or beneath the Leased Premises by Lessee, its agents, employees, contractors or invitees in violation of Environmental Laws. As used herein, the term “Hazardous Materials” shall mean any substance or condition (including mold) that could pose a threat to human health and any flammable, explosive or radioactive materials, asbestos, formaldehyde foam insulation, polychlorinated biphenyls, methane, hazardous materials, hazardous wastes, hazardous or toxic substances or related materials, as defined in the Comprehensive Environmental Response Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials Transportation Act, as -3- amended (49 U.S.C.
